Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement(s) submitted on 11/15/2019XXX is/are in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement(s) has/have been considered.   

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the 
Claim 8 “an axially inward extending portion” 
must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 8 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 8 recites “an axially inward extending portion between first valley (44) and second dome (42).” The meaning of “axially inward” is unclear. The claim does not provide a discernible boundary for the limitation “an axially inward extending portion”, and thus one of ordinary skill in the art would not be able to draw a clear boundary between what is, and is not, covered by the claim. Appropriate correction is required. Appropriate correction is required. 
Claim(s) that depend(s) from the rejected claim(s) is/are rejected.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-17 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 5,788,247 (Tensor) in view of US 5,468,003 (Staab et al). Based on the claim language, limitations have been interpreted as best able. Claim(s) is/are rejected as shown below. 
 
As to claim 1, Tensor discloses an extrusion resistant gasket (Figure 5), comprising: 
a metallic core having a first side and an opposing second side, wherein the metallic core has a plurality of alternating domes and valleys integrally formed 5therein, and wherein the domes and valleys do not perforate the core (Figure 5 and as shown below; Col.2, L37-46; integrally formed plurality of alternating domes and valleys do not perforate the core); 
a non-metallic facing material on at least one of the sides of the metallic core, the facing material having a contact surface and an inner surface, wherein the inner surface is interlocked with the metallic core, and wherein the domes and the valleys of the metallic core do not extend through the contact surface (Figure 5 and as shown below; the surface of the facing material that contacts the core defines the inner surface; the surface of facing material opposite to the inner surface defines the contact surface; 
10an adhesive (lacks disclosure) disposed between the metallic core and the inner surface of the facing material on at least one of the sides of the metallic core.  
Staab teaches a cylinder head gasket with adhesive 36 between graphite facing layers 28 and metallic shim 26 (Figure 2; Col.2, L39-49; Col.3, L6-7) for secure attachment of facing layers 28 to metallic shim 26. It would have been obvious to a person having ordinary skill in the art before the effective filing date (AIA ) to have 10an adhesive disposed between the metallic core and the inner surface of the facing material on at least one of the sides of the metallic core of Tensor to attach facing material to metallic core. The claimed invention is merely a use of known technique (such as applying adhesive to attach two components), and in the application of known technique one of ordinary skill in the art would expect predicted result of secure attachment of core and facing material, and thus effective sealing of gasket.     
Tensor modified with Staab teaches the claimed limitations.



    PNG
    media_image1.png
    874
    795
    media_image1.png
    Greyscale


As to claim 2, Tensor discloses the extrusion resistant gasket of claim 1, wherein the non-metallic facing material is graphite (Col.2, L44-46).  

As to claim 3, Tensor discloses the extrusion resistant gasket of claim 1, wherein the metallic core further 15includes a plurality of planar portions, wherein each of the planar portions comprises the first and second sides of the metallic core (as shown above; planar portion has first and second sides of core).  

As to claim 4, Tensor discloses the extrusion resistant gasket of claim 3, wherein a first dome includes a first side and a second side, wherein the first side extends radially upward from the first side of the metallic core to a crest portion and the second side extends radially downward 20from the crest portion (as shown above).  

As to claim 5, Tensor discloses the extrusion resistant gasket of claim 4, wherein the second side of the first dome is disposed directly adjacent to a first side of a first valley and wherein the first side of the first valley extends radially downward and opposite from the first dome (as shown above).  

As to claim 6, Tensor discloses the extrusion resistant gasket of claim 5, wherein the first valley extends radially below the planar portions of the metallic core (as shown above).  

As to claim 7, Tensor discloses the extrusion resistant gasket of claim 5, wherein the first valley is interposed between the first dome and a second dome (as shown above).  

As to claim 58, Tensor discloses the extrusion resistant gasket of claim 7, wherein an axially inward extending portion is interposed between the first valley and the second dome (as shown above).  

As to claim 9, Tensor discloses the extrusion resistant gasket of claim 1, wherein the metallic core is unitary and integrally formed (Figure 5 and as shown above).  
As to claim 10, Tensor discloses the extrusion resistant gasket of claim 1, wherein the inner surface of the facing 10material has a complimentary shape to at least one of the domes (Figure 5 and as shown above).  

As to claim 11, the combination teaches the extrusion resistant gasket of claim 1, wherein the adhesive is a thermosetting adhesive or a pressure-sensitive adhesive (abstract and Col.2, L46-48 of Staab).  

As to claim 12, Tensor discloses the extrusion resistant gasket of claim 1, further comprising a plurality of spaced apart openings, wherein at least one of the openings includes a fire ring therein (Figure 1; 34 is a fire ring; Col.3, L25).  

As to claim 1513, Tensor discloses a method for forming an extrusion resistant gasket, the method comprising:
providing a metallic core layer having a first surface and an opposing second surface (Figure 5 and as shown below; Col.2, L37-46); 

20mechanically interlocking the inner surface to the metallic core layer; forming a plurality of alternating domes and valleys within the metallic core layer, wherein the domes and valleys do not perforate the metallic core layer (metallic core has plurality of alternating domes and valleys; the inner surface of the facing layer mechanically interlocks with the domes and valleys of metallic core; domes and valleys do not extend through the contact surface); 
pressing the non-metallic facing layer against the plurality of domes so that the 111-27076 non-metallic facing layer assumes a complimentary shape to the plurality of domes (Figure 5 and as shown above); and
bonding (lacks disclosure) the non-metallic facing layer with the metallic core layer.  
Staab teaches a cylinder head gasket with adhesive 36 between graphite facing layers 28 and metallic shim 26 (Figure 2; Col.2, L39-49; Col.3, L6-7) for secure attachment of facing layers 28 to metallic shim 26. It would have been obvious to a person having ordinary skill in the art before the effective filing date (AIA ) to have 10an adhesive disposed between the metallic core and the inner surface of the facing material on at least one of the sides of the metallic core of Tensor to attach facing material to metallic core. The claimed invention is merely a use of known technique 
Tensor modified with Staab teaches the claimed limitations.

As to claim 14, the combination teaches the method of claim 13, wherein the non-metallic facing layer is bonded to the 5metallic core layer by an adhesive (Col.2, L47-49 of Staab). 

As to claim 15, the combination teaches the method of claim 14, wherein the adhesive is a thermosetting adhesive or a pressure-sensitive adhesive (Col.2, L47-49 of Staab).   

As to claim 16, Tensor discloses the method of claim 13, wherein the metallic core layer is unitary and integrally formed (Figure 5).  

As to claim 1017, Tensor discloses the method of claim 13, wherein the non-metallic facing material is graphite (Col.2, L44-46).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATHAN CUMAR whose telephone number is (571)270-3112.  The examiner can normally be reached on Monday thru Friday, 8:00 am to 5:00 pm EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KRISTINA FULTON can be reached on 571-272-7376.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/NATHAN CUMAR/Primary Examiner, Art Unit 3675